Per curiam.
Jacob S. Helfrich claims adversely'to the title of Daniel Helfrich, and, by his own showing, has no right to the price *385of it. When it was sold on the judgment and execution against Daniel, there was no judgment or execution against Jacob, who, consequently, has no right to meddle with the proceeds of the sale. If he had a valid title against Daniel’s creditors, he has it yet, and may set it up against the purchaser at sheriff’s sale, who stands in their place, and the question will then be whether Daniel’s conveyance to him was fraudulent or fair.
DeCree affime(L